Citation Nr: 0400616	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  03-04 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for left hip condition.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo


INTRODUCTION

The veteran served on active duty from July 1968 to February 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision from 
the Manchester, New Hampshire, Department of Veterans Affairs 
(VA) Regional Office (RO).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA has a duty to assist veterans and other claimants in the 
development of their claims.  See Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100-5107 (West 2002); 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003).  Additionally, VA has promulgated 
regulations implementing the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  The Board will assume 
for the purpose of this decision that the liberalizing 
provisions of the VCAA and the implementing regulations, to 
include the notice and duty to assist provisions, 
are applicable to the issue on appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

In July 2001, the RO sent a letter to the veteran 
specifically informing him of the evidence and information 
necessary to substantiate his claim, the information and 
evidence that he should submit and the assistance that VA 
would provide in obtaining evidence and information in 
support of his claim.  During his appeal, the veteran stated 
that he received treatment for the left hip condition at a VA 
medical facility, and these medical records were obtained.  

The veteran's service medical records reveal that he fell off 
an amtrack when it struck a landmine in Vietnam in July 1969.  
The veteran sustained swelling, ecchymosis, and tenderness 
over the medial malleolus of the left ankle; moderate 
tenderness over the dorsum of the second metacarpal; and an 
abrasion over the upper right scapula.  X-rays of the right 
ankle and hand were negative for fracture.  The diagnosis was 
right ankle sprain.  The veteran was given no duty for 48 
hours and light duty until he returned to the clinic on 
August 8, 1969.  The spine and lower extremities portion of 
the discharge examination in February 1970 were normal.  

The veteran was awarded the Purple Heart Medal, among other 
decorations.  The veteran's combat history form noted that he 
was wounded in action due to the land mine explosion.  The 
form contained the typewritten notation that the veteran 
sustained a broken wrist during that injury.  Subsequently, 
the word "wrist" was crossed out and "leg and sprained 
wrist" was inserted.  

A VA examination was conducted in April 1970 to determine if 
there were any residuals of a left foot and heel injury.  The 
veteran did not have any complaints of regarding the 
condition, a musculoskeletal examination was normal, and the 
diagnosis was no residual injury to the left heel or foot.  

VA medical records dated in March 2001 note that the veteran 
complained of pain in his left leg since the landmine 
explosion in Vietnam.  The examiner noted that tenderness was 
not elicited during the examination.  The only finding was 
tenderness on percussion over the greater trochanter of the 
left femur head.  

The veteran was provided a VA orthopedic consultation in 
September 2001 with Richard D. Corzatt, M.D.  The examiner 
noted that x-rays revealed a collapse of the left femoral 
head compatible with avascular necrosis.  The examiner noted 
that the veteran stated that his left leg pain was caused by 
the landmine explosion in service and has been gradually been 
getting worse.  He also told the examiner that he was blown 
out of the vehicle and fractured his left tibia.  

A VA progress note dated in July 2003 is of record.  The 
veteran stated that he has had bilateral hip pain since the 
landmine explosion is service, left greater than right.  The 
examiner noted that the veteran had degenerative joint 
disease and avascular necrosis of both hips. The examiner 
also stated that it was possible that a concussion injury to 
the femur head could result in avascular necrosis.

The veteran was afforded a hearing before a hearing officer 
at the RO in July 2003.  The veteran stated that he fractured 
his leg when a landmine exploded under the amtrack he was 
riding.  He also testified that Dr. Corzatt took x-rays 
yesterday and told the veteran that x-rays revealed an old 
leg fracture which indicates that the veteran fractured his 
leg in service.  The Board notes that it has a VA progress 
note from Dr. Corzatt dated in July 2003, however, there is 
no x-ray or opinion regarding the presence of an old leg 
fracture.  In addition, the veteran testified that that Dr.  
McCullom had additional medical records which would help his 
claim.  The RO should attempt to obtain these records.  

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  The RO should contact the veteran to 
obtain the information necessary to 
acquire the complete clinical records 
pertaining to any treatment for a hip or 
leg condition which are not currently of 
record.  Specifically the RO should 
obtain all records from the Manchester, 
New Hampshire, VA medical facility.

2.  The RO should advise the veteran that 
he should submit the written opinions of 
any physicians, such as Dr. Corzatt or 
Dr. McCullom, who have told him that he 
has an old leg fracture or that his 
current hip condition is due to his 
inservice injury.  The records submitted 
heretofore do not convey this opinion 
(beyond a statement that such a 
connection is a possibility).

3.  The RO should readjudicate the 
veteran's claim for entitlement to 
service connection for a left hip 
condition.  If the action taken is 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board, if appropriate.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN  
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




